NONPRECEDENTIAL DISPOSITION
                        To be cited only in accordance with
                                Fed. R. App. P. 32.1



           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                             Submitted May 23, 2007*
                              Decided May 24, 2007

                                      Before

                   Hon. FRANK H. EASTERBROOK, Chief Judge

                   Hon. JOEL M. FLAUM, Circuit Judge

                   Hon. DIANE S. SYKES, Circuit Judge

No. 06-4438

MICHAEL L. ALDEN,                          Appeal from the United States District Court
    Petitioner-Appellant,                  for the Southern District of Illinois.

      v.                                   No. 06-942-JPG

KEITH A. KELLERMAN,                        J. Phil Gilbert,
     Respondent-Appellee.                  Judge.

                                    ORDER

      The district court dismissed Michael Alden’s petition for a writ of habeas
corpus under 28 U.S.C. § 2241. We affirm.

      Alden was indicted and arrested in July 2004 on allegations of conspiring to
manufacture and possess with intent to distribute methamphetamine. See 21
U.S.C. §§ 846, 841(a)(1). While Alden was detained awaiting trial, he filed a motion
asking Chief Judge Murphy, who was presiding over the criminal case, to dismiss

      *
        The appellee was not served in the district court and is not participating in
this appeal. After an examination of the appellant’s brief and the record, we have
concluded that oral argument is unnecessary. Thus, the appeal is submitted on the
appellant’s brief and record. See Fed. R. App. P. 34(a); Cir. R. 34(f).
No. 06-4438                                                                        Page 2

“all charges” on the ground that the indictment was invalid. Chief Judge Murphy
denied the motion, and Alden’s case proceeded to trial.

        Two days before his jury trial began, Alden filed with Judge Gilbert his
petition for a writ of habeas corpus, claiming that he was being held without a valid
indictment “in violation of the Constitution,” and asking to be released “from [this]
illegal detention.” See 28 U.S.C. § 2241(c)(3). Four days after Alden filed his
petition, however, the jury in his criminal case found him guilty on the drug
conspiracy charge. While Alden was awaiting sentencing, Judge Gilbert issued an
order dismissing Alden’s § 2241 petition on the basis that his “only avenues for
relief for any potential insufficiency in the indictment . . . [is] to await sentencing so
that he might raise the issue in a direct appeal of his criminal conviction.” Alden
filed a notice of appeal to challenge this ruling, and afterward he was sentenced on
his drug conspiracy conviction. Alden appealed this judgment as well, and his
criminal case is currently pending before us as a separate matter. See United
States v. Alden, No. 4:04CR40043-001-GPM (S.D. Ill. Mar. 26, 2007), appeal
docketed, No. 07-1709 (7th Cir. Mar. 29, 2007).

        Alden’s challenge to the dismissal of his § 2241 petition is frivolous. To be
eligible for habeas corpus relief under § 2241, a federal pretrial detainee must first
exhaust other available remedies. See, e.g., Jones v. Perkins, 245 U.S. 391-92 (1918)
(“It is well settled that in the absence of exceptional circumstances in criminal cases
the regular judicial procedure should be followed and habeas corpus should not be
granted in advance of a trial.”); Riggins v. United States, 199 U.S. 547, 550-51
(1905) (vacating order granting habeas relief when pretrial detainees filed habeas
petitions before “invok[ing] the action of the Circuit Court upon the sufficiency of
the indictment by a motion to quash or otherwise”); Fassler v. United States, 858
F.2d 1016, 1018-19 (5th Cir. 1988) (per curiam) (stating that defendants cannot use
§ 2241 to challenge pretrial detention orders that can be challenged under 18 U.S.C.
§ 3145); United States v. Pipito, 861 F.2d 1006, 1009 (7th Cir. 1987) (same). Here,
because Alden challenged the sufficiency of the indictment during his criminal case,
he can still pursue the challenge during his criminal appeal, see United States v.
Alhalabi, 443 F.3d 605, 610-12 (7th Cir. 2006); United States v. Bjorkman, 270 F.3d
482, 492 (7th Cir. 2001), which, as we noted, is pending. The writ of habeas corpus
“‘should not do service for an appeal,’” and “‘[t]his rule must be strictly observed if
orderly appellate procedure is to be maintained.’” United States v. Addonizio, 442
U.S. 178, 184 n.10 (1979) (quoting Adams v. United States ex rel. McCann, 317 U.S.
269, 274 (1942)).

                                                                            AFFIRMED.